Citation Nr: 9928347	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to October 
1943.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1994, from 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran's representative has 
submitted additional material subsequent to the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) decision in this case.  A review of this evidence 
indicates that it consists of copies of previously submitted 
documents.


REMAND

The veteran's claim for service connection for an asthma 
disorder was denied in a Board decision dated in July 1997.  
On appeal the Court vacated the Board's decision and remanded 
the case to the Board for "compliance with the instructions" 
in a Joint Motion for Remand filed by both the appellant and 
the Secretary of VA.  The Board was instructed to undertake 
further adjudication in accordance with Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

At the time the RO considered this claim, involving the issue 
of whether new and material evidence had been submitted to 
reopen the previously denied claim, VA applied the 
materiality test adopted by the Court in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Pursuant to the Colvin test, 
evidence was considered material when it was probative of the 
issue at hand, and there was a reasonable possibility of a 
change in outcome when viewed in light of all the evidence of 
record.

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge, supra.  In invalidating this 

test, the Federal Circuit reasoned that the "reasonably 
likely to change the outcome" requirement was not only 
unnecessarily stringent but also inconsistent with the 
promulgated regulation on point, 38 C.F.R. § 3.156(a) (1998), 
which merely requires that the newly submitted evidence "be 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in its June 1995 Statement of the Case, 
which referred to the reasons and basis contained in a June 
1995 rating decision, the RO held that to justify reopening 
there must be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  

Under these circumstances, the Board finds that entering a 
final determination on the issue of new and material evidence 
would be fundamentally unfair without the veteran being 
afforded the opportunity to have the RO review his claim 
based on the less strict standard prescribed by Hodge and 38 
C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran submitted new and material 
evidence to reopen a claim for service 
connection for asthma.  The SSOC must 
contain a citation to 38 C.F.R. § 3.156 
and a discussion of whether new and 
material evidence has been submitted to 
reopen the claim based on this criteria.  
If new and material evidence is 
determined to have been submitted, the 
old and new evidence should be considered 
in accordance with the provisions of 38 
U.S.C.A. § 7261(a).  The reasons for each 
determination made in this case should 
also be 

provided.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to afford due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



